
	

113 HR 2931 IH: Fairness in Health Care Claims, Guidance, and Investigations Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2931
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the false claims provisions of title 31, United
		  States Code, with respect to health care programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Health Care Claims,
			 Guidance, and Investigations Act.
		2.Rules for actions
			 under false claims provisions based on claims submitted under certain health
			 care programs
			(a)In
			 generalSubchapter III of chapter 37 of title 31, United States
			 Code, is amended by adding at the end the following:
				
					3734.Rules for
				certain actions based on health care claims
						(a)In
				generalIn the case of any action that is brought under section
				3730 and is based on a claim submitted with respect to a Federal health care
				program, sections 3729 through 3733 shall apply only to the extent that such
				sections are consistent with the provisions of this section.
						(b)Investigations
				of false claims to Federal health care programs
							(1)In
				generalBefore requesting any
				information from a physician, hospital, or other provider or supplier of health
				care services, by any formal or informal means, directly or in cooperation with
				an investigating law enforcement agency, in connection with an investigation
				reasonably expected to concern 10 or more claims submitted to a Federal health
				care program by or on behalf of a single entity, the Attorney General shall
				certify, in writing, that—
								(A)each agency
				responsible for promulgating relevant regulations, guidelines, and billing
				instructions, directly or through intermediaries, has examined all regulations,
				guidelines, and billing instructions relevant to the allegations, all
				communications between the alleged perpetrator and the agency and its
				intermediaries, and each of the allegedly false claims;
								(B)in the view of the responsible agency
				officials and the Attorney General, the allegations under investigation are
				viable, and the relevant regulations, guidelines and billing instructions were
				unambiguous during the relevant time period; and
								(C)if proven to be
				true, the allegations are appropriately pursued under section 3729.
								(2)If certification
				not madeIf the Attorney General (or his or her designee) is
				unable to make the certifications required under paragraph (1), and the
				allegations were included in an action brought by a person under section
				3730(b), the Attorney General shall notify the court and the court shall
				dismiss these allegations.
							(c)Actions if
				amount of damages are material amountNotwithstanding sections
				3729 through 3733, no action may be brought under section 3730 that is based on
				a claim submitted or an overpayment retained with respect to a Federal health
				care program unless the amount of damages alleged to have been sustained by the
				United States Government with respect to such claim or overpayment is a
				material amount.
						(d)Actions for
				claims submitted in reliance on official guidanceNotwithstanding
				sections 3729 through 3733, no action may be brought under section 3730 based
				on a claim submitted or an overpayment retained with respect to a Federal
				health care program—
							(1)in good faith
				reliance on erroneous information supplied by an agency (or an agent thereof)
				about matters of fact at issue;
							(2)in good faith
				reliance on written statements of Federal policy that affects the claim or
				overpayment that were provided by a Federal agency (or an agent thereof);
				or
							(3)in good faith
				reliance on an audit or review by an agency of the person submitting the claim
				or on whose behalf the claim was submitted, or of the person retaining the
				overpayment, in which no findings were made that the claim or overpayment
				violated the regulations, guidelines, or instructions applicable to the Federal
				health care program at issue in the claim or overpayment.
							(e)Action for
				claims submitted by persons in substantial compliance with model compliance
				planNotwithstanding sections 3729 through 3733, no action may be
				brought under section 3730 based on a claim submitted by or on behalf of a
				person, or an overpayment retained, with respect to a Federal health care
				program if the claim is submitted, or the overpayment retained, in substantial
				compliance with a model compliance plan issued by the Secretary of Health and
				Human Services with respect to that Federal health care program.
						(f)Standard of
				proofIn any action brought under section 3730 with respect to a
				claim submitted, or an overpayment retained, with respect to a Federal health
				care program, section 3731(c) shall be applied by substituting clear and
				convincing evidence for a preponderance of the
				evidence.
						(g)Rule of
				constructionNothing in this section shall be construed to limit
				the authority of the Government of the United States to recover damages with
				respect to a claim submitted, or an overpayment retained, with respect to a
				Federal health care program under provisions of law other than section
				3729.
						(h)Definitions;
				special rulesFor purposes of this section—
							(1)the term
				claim means a claim as defined in section 3729(c);
							(2)the term
				Federal health care program means—
								(A)any plan or program that provides health
				care benefits, whether directly, through insurance, or otherwise, and that is
				funded directly, in whole or in part, by the United States Government;
								(B)any State health
				care program, as defined in section 1128(h) of the Social Security Act;
				or
								(C)any qualifying health plan offered through
				an Exchange established under, or any other health plan established under, the
				Patient Protection and Affordable Care Act (Public Law 111–148);
								(3)the amount of
				damages alleged to have been sustained by the United States Government with
				respect to a claim submitted by (or on behalf of) a person shall be treated as
				a material amount only if such amount exceeds a proportion
				(specified in regulations promulgated by the Secretary of Health and Human
				Services in consultation with the Secretary of Defense) of the total of the
				amounts for which claims were submitted by (or on behalf of) such
				person—
								(A)to the same
				Federal health care program, and
								(B)for the same
				calendar year,
								as the
				claim upon which an action under section 3730 is based;(4)in determining
				whether an amount of damages is a material amount under
				paragraph (3), with respect to a person—
								(A)the amount of
				damages for more than 1 claim may be aggregated only if the acts or omissions
				resulting in such damages were part of a pattern of related acts or omissions
				by such person; and
								(B)if damages for
				more than 1 claim are aggregated in accordance with subparagraph (A), the
				proportion referred to in paragraph (3) shall be determined by comparing the
				amount of such aggregate damages to the total of the amounts for which claims
				were submitted by (or on behalf of) such person to the same Federal health care
				program for each of the calendar years for which any claim upon which such
				aggregate damages were based was submitted;
								(5)the term
				intermediary means, with respect to a Federal health care
				program, a contractor with an agency, a State, or other entity that is engaged
				in the implementation of that Federal health care program; and
							(6)the term
				State means each of the several States, the District of
				Columbia, and any territory or possession of the United
				States.
							.
			(b)Conforming
			 amendmentThe table of sections for chapter 37 of title 31,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						3734. Rules for certain actions based on
				health care
				claims.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to any
			 action or investigation under sections 3729 through 3733 of title 31, United
			 States Code, that is pending on, or commenced on or after, the date of the
			 enactment of this Act.
			
